
	
		II
		112th CONGRESS
		1st Session
		S. 579
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to direct the
		  Secretary of Defense to provide members of the Individual Ready Reserve,
		  Individual Mobilization Augmentees, and inactive members of the National Guard
		  who served in Afghanistan or Iraq with information on counseling to prevent
		  suicide, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sergeant Coleman S. Bean Reserve
			 Component Suicide Prevention Act.
		2.Suicide among
			 members of the Individual Ready Reserve and individual mobilization
			 augmentees
			(a)FindingCongress finds that a veteran who is either
			 a member of the Individual Ready Reserve, an Individual Mobilization Augmentee,
			 or an inactive member of the National Guard and is not assigned to a unit that
			 musters regularly and has an established support structure is less likely to be
			 helped by existing suicide prevention programs carried out by the Secretary of
			 Defense and the Secretary of Veterans Affairs.
			(b)In
			 general
				(1)Suicide
			 preventionChapter 55 of title 10, United States Code, is amended
			 by adding after section 1074l the following new section:
					
						1074m.Suicide
				prevention for members of the Individual Ready Reserve, individual mobilization
				augmentees, and inactive members of the National Guard
							(a)In
				generalThe Secretary of
				Defense shall ensure that each covered member receives a telephone call
				described in subsection (b) not less than once every 90 days during the period
				in which—
								(1)the covered member
				is a member of the Individual Ready Reserve;
								(2)the Secretary determines that the covered
				member is an individual mobilization augmentee; or
								(3)the covered member
				is a member of the inactive National Guard.
								(b)Counseling
				callA telephone call
				described in this subsection is a call from properly trained personnel to
				determine the emotional, psychological, medical, and career needs and concerns
				of the covered member.
							(c)Referral(1)The personnel making a telephone call
				described in subsection (b) shall refer a covered member identified as being
				at-risk of self-caused harm to the nearest military medical treatment facility,
				accredited TRICARE provider, or other private provider in accordance with
				paragraph (3) for immediate evaluation and treatment by a qualified mental
				health care provider.
								(2)If a covered member is referred under
				paragraph (1), the Secretary shall confirm that the member has received the
				evaluation and any necessary treatment. 
								(3)In carrying out paragraph (1), the
				Secretary shall refer a covered member to a qualified private mental health
				care provider if the Secretary determines that such private provider will
				ensure that such member will receive treatment and assistance without
				delay.
								(d)ReportsNot
				later than January 31 of each year, beginning in 2013, the Secretary shall
				submit to Congress a report on—
								(1)the number of
				covered members who have been referred for counseling or mental health
				treatment under this section, as well as the health and career status of such
				members; and
								(2)any resource, regulatory, or statutory
				issues that may be impeding the counseling calls under this section from
				reaching all covered members.
								(e)Covered member
				definedIn this section, the
				term covered member means—
								(1)a member of the Individual Ready Reserve
				described in section 10144(b) of this title who has deployed to Afghanistan or
				Iraq in support of a contingency operation on or after September 11,
				2001;
								(2)a member of a reserve component who the
				Secretary determines is an individual mobilization augmentee who has deployed
				to Afghanistan or Iraq in support of a contingency operation on or after
				September 11, 2001; or
								(3)a member of the inactive National Guard who
				has deployed to Afghanistan or Iraq in support of a contingency operation on or
				after September 11,
				2001.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1074l the following
			 new item:
					
						
							1074m. Suicide prevention for members of
				the Individual Ready Reserve, individual mobilization augmentees, and inactive
				members of the National
				Guard.
						
						.
				(c)GAO
			 reportThe Comptroller General of the United States, in
			 cooperation with the Secretary of Defense, shall submit to Congress a report on
			 suicide among covered members (as defined in section 1074m(e) of title 10,
			 United States Code, as added by subsection (b)), including how many such
			 members who have separated from service have committed suicide.
			(d)Use of peer
			 counselingConsistent with
			 the findings of the August 2010 report titled The Final Report of the
			 Department of Defense Task Force on the Prevention of Suicide by Members of the
			 Armed Forces, the Secretary of Defense shall develop, evaluate, and
			 more widely disseminate programs (including peer-to-peer counseling) that
			 promote—
				(1)connectedness
			 between members of the Armed Forces and the family, peers, and the immediate
			 chain of command of the members; and
				(2)suicide risk
			 identification and response with particular emphasis on members of the Reserve
			 Components.
				
